DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, line 9, "the insulator" should be changed to --the one or more insulators--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satsuka et al. (4945191) in view of Jung et al. (KR 2012085605).
 	Satsuka et al. discloses a cord assembly comprising one or more electrically conductive wires (5) extending from a first end of the cord to a second end of the cord; one or more insulators (6) surrounding the one or more wires; and an outer jacket (7) extending from the first end to the second end of the cord and surrounding the one or more insulators, wherein the one or more insulators or the outer jacket comprises a thermoplastic block co-polymer elastomer having hard block and soft block segments, wherein the hard block segments comprise a first sourced polymer, and wherein the soft block segments comprise a second, different sourced polymer (col. 8 and Ex. 2) (re claim 1).  Satsuka et al. also discloses the cord assembly being free of or essentially free of PVC (re claim 3); the cord assembly being free of or essentially free of halogens (re claim 4); the thermoplastic block co-polymer elastomer being comprised in a composition (re claim 7); the composition further comprising a flame retardant (col. 6, line 20) (re claim 8); and the composition further comprising heat stabilizers (col. 6, line 5) (re claim 11). 
 	Satsuka et al. does not disclose the assembly comprising a plug a the first end, a connector part at the second end, the hard and soft segments comprising renewably polymers or chemically recycled monomeric unit, wherein the total renewable content and chemically recycled content of the cord assembly is 25 wt% to 65 wt% (re claim 1).
 	Although not disclosed by Satsuka et al., it would have been obvious to one skilled in the art to respectively provide a plug and a connector part at the first end and second end of the cord assembly of Satsuka et al. to provide connection means for the cord assembly since a cord having a plug and a connector part respectively at two ends thereof is known in the art.
 	Jung et al. discloses a sheath material comprising 20 wt% to 70 wt% of recycled material.  It would have been obvious to one skilled in the art to respectively use renewable/recycled polymers for the hard block and soft block segments in the thermoplastic block co-polymer elastomer of Satsuka et al. with the amount taught by Jung et al. such that cost reduction can be achieved and burden on the environment can be reduced.
 	It is noted that since the modified cord assembly of Satsuka et al. comprises structure and material as claimed, it can be a power cord assembly; the plug at the first end can be configured to be connected to a power source; the connector part at the second end can be configured to be connected to an electronic device; the wires and the jacket extend from the plug to the connector part; and the total renewable content and chemically recycled content of the cord assembly is 25 wt% to 65 wt% (re claim 1) or the total renewable content and chemically recycled content of the thermoplastic block co-polymer elastomer is 20 wt% to 90 wt% (re claim 2); and the composition would have one of the properties cited in claim 12.
 	Re claim 13, Satsuka et al. discloses the one or more wires comprising copper (col. 9, line 51) but not recycled copper.  However, it would have been obvious to one skilled in the art to use recycled copper for the one or more wires of Satsuka et al. to reduce the cost since recycled copper is known in the art for being used as electrically conductive material.
 	Re claims 15-17, it would have been obvious to one skilled in the art to also use the modified thermoplastic block co-polymer elastomer for the plug, the connector part, and the one or more insulator in the modified assembly of Satsuka et al. to further reduce the cost of manufacturing the assembly since it is taught by Satsuka et al. that the thermoplastic block co-polymer elastomer is lightweight and has superior elasticity and restorability to its original configuration and it is taught by Jung et al. that using recycled material would reduce the cost.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satsuka et al. in view of Jung et al. as applied to claim 8 above, and further in view of Basin et al. (2020/0199455).
 	Satsuka et al., as modified, discloses the invention substantially as claimed except for the flame retardant being a non-halogenated phosphorus flame retardant obtained from bio based chemicals.  Basin et al. discloses a flame retardant composition comprising a non-halogenated phosphorus flame retardant obtained from bio based chemicals ([0011]).  It would have been obvious to one skilled in the art to use the non-halogenated phosphorus flame retardant obtained from bio based chemicals taught by Basin et al. for the flame retardant of Satsuka et al. for cost reduction.

Allowable Subject Matter
Claims 5, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Jung and Satsuka do not disclose a copolymer made of a hard block segment made of a first renewably sourced polymer and a soft block segment made of a second, different renewably sourced polymer.  There is a large disconnect between the combination and the present claims because neither of the references disclose a hybrid copolymer made from different polymers.
 	Examiner would disagree.  Satsuka does teach a copolymer made of a hard block segment made of a first sourced polymer and a soft block segment made of a second, different sourced polymer.  In other words, the soft block segment and the hard block segment of Satsuka are made of different polymers.  Jung teaches a hybrid copolymer, comprising new and recycled polymers.  Jung teaches that using recycled polymer would reduce the manufacture cost.  Accordingly, one skilled in the art would have motivated to use recycled or renewably polymers for the hard and soft block segments of Satsuka respectively.
 	If applicant meant to claim that the first and second renewably sourced polymers for the hard and soft block segments respectively are from two different distinct manufacturers/companies, then this wasn't claimed or supported in the originally filed specification.
Applicant argues that Jung teaches recycling of whole polymers, but does not teach or suggest polymers made of recycled monomers.  Examiner would disagree.  Claimed invention calls for "renewably sourced polymer" or "polymer comprising a chemically recycled monomeric unit."  Jung does teach renewably sourced polymer.
 	Applicant argues that Jung does not teach or suggest that the sheath can be made of a thermoplastic block co-polymer made of a first renewably sourced polymer or a first polymer comprising a chemically recycled monomeric unit
and a second renewably sourced polymer or a second polymer comprising a chemically recycled monomeric unit.  Examiner would disagree.  Jung is relied upon only to support the position of using 20 wt% to 70 wt% of recycled material in a sheath composition.  Features of insulators or jacket comprising a thermoplastic block co-polymer elastomer having hard block and soft block segments are disclosed in Satsuka et al.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847